If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


SUE LOCKHART,                                                        FOR PUBLICATION
                                                                     May 19, 2022
               Petitioner-Appellant,                                 9:05 a.m.

v                                                                    No. 356883
                                                                     Tax Tribunal
ONTONAGON TOWNSHIP,                                                  LC No. 20-003431-TT

               Respondent-Appellee.


Before: MURRAY, P.J., and SAWYER and M. J. KELLY, JJ.

PER CURIAM.

         Respondent, the Township of Ontonagon, denied petitioner’s request for a disabled veteran
property tax exemption under MCL 211.7b for the 2020 tax year. Petitioner appealed to the
Michigan Tax Tribunal (MTT) Small Claims Division, which determined that petitioner was not
entitled to the exemption. Petitioner now appeals that decision as of right. For the reasons stated
in this opinion, we affirm.

                                        I. BASIC FACTS

       Petitioner married John Lockhart in 2001. After marrying, they purchased and resided at
413 S. Steel Street, Ontonagon Township. On March 18, 2010, petitioner was deeded the property
at 19596 Firesteel Road, Ontonagon Township (the Firesteel property); her husband was not
named on the deed. Petitioner claimed that she and her husband moved to the Firesteel property
in October or November 2010. In December 2010, petitioner’s husband passed away. It is
undisputed that prior to his death, petitioner’s husband was a disabled veteran who was honorably
discharged from the military with a service-connected disability.

        Relevant to this appeal, on January 2, 2020 petitioner filed an affidavit with the township,
requesting the disabled veterans exemption, MCL 211.7b, for the Firesteel property. Under MCL
211.7b(2), a disabled veteran’s surviving spouse may claim the disabled veteran exemption even
after the veteran’s death so long as the veteran would have been “otherwise eligible” for the
exemption. Respondent determined that petitioner’s husband had not owned the Firesteel property
prior to his death, so it denied the request for the exemption. Petitioner appealed, and, following
a hearing, an administrative law judge (ALJ) determined that the Firesteel property was deeded


                                                -1-
only to petitioner and that, because petitioner’s husband had not owned the property, petitioner
was not entitled to the exemption. Petitioner filed exceptions to the ALJ’s decision. Thereafter,
the MTT adopted the ALJ’s findings of fact and conclusions of law and entered a final opinion
and judgment holding that petitioner was not entitled to the disabled veteran exemption for the
2020 tax year. This appeal follows.

                           II. DISABLED VETERAN EXEMPTION

                                 A. STANDARD OF REVIEW

        Petitioner argues she was entitled to receive the disabled veterans exemption on the
Firesteel residence for the 2020 tax year. “The standard of review of Tax Tribunal cases is
multifaceted. In the absence of fraud, we review the MTT’s “decision for misapplication of the
law or adoption of a wrong principle.” Briggs Tax Serv, LLC v Detroit Pub Sch, 485 Mich 69, 75;
780 NW2d 753 (2010). The MTT’s interpretation of statutory provisions is reviewed de novo. Id.

                                         B. ANALYSIS

        The General Property Tax Act, MCL 211.1 et seq., provides that all real property within
Michigan that is “not expressly exempted” shall be subject to taxation. MCL 211.1. MCL 211.7b
authorizes a property tax exemption for disabled veterans, and, under certain circumstances, for
the surviving spouses of disabled veterans. It provides:

               (1) Real property used and owned as a homestead by a disabled veteran who
       was discharged from the armed forces of the United States under honorable
       conditions or by an individual described in subsection (2) is exempt from the
       collection of taxes under this act. . . .

               (2) If a disabled veteran who is otherwise eligible for the exemption under
       this section dies, either before or after the exemption under this section is granted,
       the exemption shall remain available to or shall continue for his or her unremarried
       surviving spouse. The surviving spouse shall comply with the requirements of
       subsection (1) and shall indicate on the affidavit that he or she is the surviving
       spouse of a disabled veteran entitled to the exemption under this section. The
       exemption shall continue as long as the surviving spouse remains unremarried.

        On appeal, petitioner relies on the interpretation of MCL 211.7b stated in State Tax
Commission Bulletin (STC) No. 24 of 2017 and STC Bulletin No. 19 of 2020. In both bulletins,
the STC classified the disabled veteran exemption as a personal exemption that is not tied to any
property owned or used as a homestead by the disabled veteran prior to his or her death, and it
advised that a surviving spouse who meets the requirements of MCL 211.7b(2) should not be
denied the exemption on the basis that his or her spouse never owned or occupied the subject
property as a homestead. See also STC Bulletin No. 18 of 2021 (accord). However, the STC’s
interpretation of MCL 211.7b is not binding on the tribunal or this Court. See In re Rovas
Complaint, 482 Mich 90, 117-118; 754 NW2d 259 (2008) (“[A]gency interpretations are entitled
to respectful consideration, but they are not binding on courts and cannot conflict with the plain



                                                -2-
meaning of the statute.”). Consequently, before we may rely on the STC’s interpretation, we must
first determine whether that interpretation conflicts with the plain meaning of the statute.

         The goal of statutory interpretation is to give effect to the Legislature’s intent as derived
from the language of the statute itself. Sun Valley Foods Co v Ward, 460 Mich 230, 236; 596
NW2d 119 (1999). “If the language of the statute is unambiguous, the Legislature must have
intended the meaning clearly expressed, and the statute must be enforced as written. No further
judicial construction is required or permitted.” Id. Unless defined in the statute, statutory language
will be given its plain and ordinary meaning. Brackett v Focus Hope, Inc, 482 Mich 269, 276; 753
NW2d 207 (2008).

        The first sentence of MCL 211.7b(1) states that real property is exempt from the collection
of taxes if it is “used and owned as a homestead by a disabled veteran . . . or by an individual
described in subsection (2).” Petitioner is not a disabled veteran, so in order for the Firesteel
property to be exempt from the collection of taxes, petitioner must meet the requirements of
subsection 2. MCL 211.7b(2) states that if an “otherwise eligible” disabled veteran “dies . . . the
exemption shall remain available to or shall continue for his or her unremarried surviving spouse.”
Stated differently, subsection 2 permits the disabled veteran exemption to be extended to the
unmarried surviving spouse of a disabled veteran who would have been eligible for the exemption
prior to his or her death. In order to be “otherwise eligible” for the exemption, a disabled veteran
must meet the requirements in subsection 1. Again, under MCL 211.7b(1), a disabled veteran’s
real property is not exempt from the collection of taxes unless the veteran “used and owned as a
homestead . . . .” (Emphasis added). Therefore, under the plain language of the statute, a veteran
who did not own the subject property is not a veteran who is “otherwise eligible” under MCL
211.7b(2). Thus, in cases where a disabled veteran did not own the property, his or her surviving
spouse is also not eligible for the exemption. Moreover, because the interpretation in the STC
Bulletins is contrary to the plain language of the statute, we discern no error in the MTT’s decision
to rely on the statute’s plain language as opposed to the STC’s incorrect interpretation.

        Applying the plain language of the statute, it is clear that petitioner is not entitled to the
exemption. The MTT found that petitioner’s husband never owned the Firesteel property because
the property was deeded to petitioner only. That finding is supported by competent, material, and
substantial evidence. In particular, the quitclaim deed petitioner received for the Firesteel property
only included her name, and she admitted that her husband’s name was not on the deed because
of issues between him and the prior owner of the property. As a result, the MTT’s finding is
conclusive. See Briggs Tax Service, LLC, 485 Mich at 75 (quotation marks and citation omitted)
(stating that the MTT’s factual findings are “conclusive if they are supported by competent,
material, and substantial evidence on the whole record.”). Because petitioner’s husband did not
own the Firesteel property, he was not eligible for the exemption under MCL 211.7b(1). In turn,
because he was not eligible for the exemption, petitioner, as his surviving spouse, is not eligible
for the exemption.

        Petitioner also raises a constitutional challenge. She contends that some taxing authorities
may follow the STC Bulletin’s interpretation of MCL 211.7b while other tax authorities instead
rely on the MTT’s interpretation. The natural result of different taxing authorities following
contradictory interpretations of the statute is that some people in a similar situation to petitioner
will receive the disabled veteran exemption. Petitioners argues that, because she is being treated


                                                 -3-
differently than other hypothetical individuals, there is a violation of the equal protection clause
and of her due process rights. However, she had proffered no proof that any other similarly situated
individuals have, in fact, been granted the exemption. See Shepherd Montessori Ctr Milan v Ann
Arbor Charter Twp, 486 Mich 311, 318; 783 NW2d 695 (2010) (holding that a petitioner raising
an equal-protection claim must show that she was “treated differently from a similarly situated
entity.”). In the absence of such evidence, petitioner cannot prevail on her claim.1

       Affirmed. No taxable costs are awarded. MCR 7.219(A).

                                                              /s/ Christopher M. Murray
                                                              /s/ David H. Sawyer
                                                              /s/ Michael J. Kelly




1
  In her brief on appeal, petitioner asserts that “all unremarried spouses of disabled veterans should
either have the exemption or not,” and that the determination should not be dependent upon “the
location of their residence within Michigan.” We agree. Rather than the determination being
dependent upon where the unremarried surviving spouse is residing, the applicability of the
exemption should be dependent upon whether the requirements of the statute—as determined from
its plain language and not the STC’s incorrect interpretation—are met. Because the statutory
requirements are not met in this case, petitioner is not entitled to the exemption.


                                                 -4-